        Case 1:05-cr-00909-DLC Document 162 Filed 11/17/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------ X
                                      :
 UNITED STATES OF AMERICA             :
                                      :
                 -v-                  :                   05cr909 (DLC)
                                      :
 D’ANGELO NUNEZ,                      :                       ORDER
                                      :
                        Defendant.    :
                                      :
 ------------------------------------ X

DENISE COTE, District Judge:

       On May 5, 2020, defendant D’Angelo Nunez filed a motion to

modify or reduce his sentence pursuant to 18 U.S.C. §

3582(c)(1)(A).     The Government opposed Nunez’s early release,

and an Order of June 2 denied Nunez’s May 5 petition, noting

that the denial was without prejudice to renewal insofar as it

sought compassionate release due to the COVID-19 pandemic.

Nunez had not exhausted his administrative remedies with respect

to that portion of his request. 1

       Nunez renewed his petition on October 15. 2        He has attached

evidence of requests to the Bureau of Prisons for a modified

sentence due to the impact of the pandemic and a denial of those

requests by the Warden on August 10.         This Order considers all




1 The June 2 Order was mailed to Nunez on June 26 and again on
September 8. Nunez reports that he received it on September 15.

2   The October 15 motion was received and docketed on October 22.
      Case 1:05-cr-00909-DLC Document 162 Filed 11/17/20 Page 2 of 4



of the submissions made by Nunez since May 5 insofar as they may

support his current application.

     Once a petitioner fulfills the statutory exhaustion

requirement, the Court may reduce the petitioner’s sentence, if

after consideration of the factors set forth in 18 U.S.C. §

3553(a), it finds that “extraordinary and compelling reasons”

warrant such a reduction.     18 U.S.C. § 3582(c)(1)(A)(i).        As the

Court of Appeals for the Second Circuit has explained, in the

wake of the First Step Act of 2018, Pub. L. 115-391, 132 Stat.

5194, district courts are tasked with “independently . . .

determin[ing] what reasons, for purposes of compassionate

release, are extraordinary and compelling.”        United States v.

Brooker, 976 F.3d 228, 234 (2d Cir. 2020) (citation omitted).

     Nunez’s renewed motion is denied.       It is assumed that Nunez

has properly exhausted his administrative remedies with respect

to this request.   Nunez has not, however, demonstrated

extraordinary circumstances that warrant a reduction of sentence

and the § 3553(a) factors are weighted against his early

release.

     In March 2007, Nunez was sentenced principally to a

mandatory minimum term of imprisonment of 240 months following

conviction at trial.    He is now in his mid-forties and is due to

be released in February 2023.      He is subject to an immigration



                                    2
         Case 1:05-cr-00909-DLC Document 162 Filed 11/17/20 Page 3 of 4



detainer and will likely be deported to the Dominican Republic

upon release.

     Nunez reports that he suffers from several health problems.

Those conditions do not appear to be conditions that put Nunez

at risk for a severe case of COVID-19.          Nor do the § 3553(a)

factors support a reduction of sentence.           As noted at

sentencing, Nunez’s crimes and lengthy criminal history

supported a lengthy sentence.         He was a career offender with a

guidelines range of 360 to life imprisonment.            Even with those

considerations, the Court sentenced Nunez to the minimum

sentence then allowed by law.         Nunez has not shown that a

further departure is warranted now.          It is hereby

     ORDERED that Nunez’s October 15, 2020 petition is denied.

     IT IS FURTHER ORDERED that the Clerk of Court shall mail

Nunez a copy of this Order and note mailing on the docket.

     SO ORDERED:

Dated:       New York, New York
             November 17, 2020


                                             __________________________
                                                     DENISE COTE
                                            United States District Judge




                                       3
      Case 1:05-cr-00909-DLC Document 162 Filed 11/17/20 Page 4 of 4



Copy mailed to:
D’Angelo Nunez (53228-054)
FCI VICTORVILLE MEDIUM I
FEDERAL CORRECTIONAL INSTITUTION
P.O. BOX 3725
ADELANTO, CA 92301
